Citation Nr: 9913727	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of surgery to remove a bone cyst from the left 
ischium with sciatic nerve injury and muscle atrophy, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Wichita, Kansas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in September 1996, 
at which time the Board granted a 40 percent evaluation for 
the veteran's service connected low back disability and 
denied a claim for an earlier effective date for the grant of 
service connection for the low back disability.  The issues 
of entitlement to an increased evaluation for post operative 
residuals of the bone cyst with sciatic nerve injury and 
muscle atrophy, and a total rating based on unemployability 
due to service connected disability were remanded to the RO 
for further development.  

The issues of entitlement to an increased evaluation for post 
operative residuals of the bone cyst with sciatic nerve 
injury and muscle atrophy, and a total rating based on 
unemployability due to service connected disability were 
returned to the Board, but were remanded for further 
development in May 1997.  A review of the claims folder 
indicates that the requested development has now been 
completed, and the appeal has been returned to the Board for 
appellate consideration. 

The issue of entitlement to a total rating based on 
individual unemployability will be addressed in the remand 
section at the end of this decision.  


FINDING OF FACT

The veteran has severe incomplete paralysis of the sciatic 
nerve with marked atrophy of the gluteal muscle.  



CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the residuals of 
surgery to remove a bone cyst from the left ischium with 
sciatic nerve injury and muscle atrophy have been met; the 
criteria for an evaluation in excess of 60 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.7, 4.40, 4.59, 4.71a, 4.124a, Code 8520 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The veteran has submitted a large amount of medical evidence 
in support of his current claim, including medical records 
that date back to the early 1980s, some of which is 
duplicative of what was previously in the claims folder.  
While this evidence has been reviewed and considered in 
conjunction with the veteran's claim, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for a 
bone cyst of the left ischium was established in August 1969.  
A zero percent evaluation was assigned for this disability.  
An August 1982 rating decision characterized the veteran's 
disability as the post operative residuals of the removal of 
a bone cyst left ischium, with sciatic nerve injury, and 
increased the evaluation for this disability to 10 percent.  
The 10 percent evaluation remained in effect until it was 
increased to the current 20 percent level by a May 1989 Board 
decision, effective from November 1984.  This evaluation has 
been confirmed by numerous rating decisions and Board 
decisions issued prior to the current claim.

The veteran's residuals of surgery to remove a bone cyst from 
the left ischium with sciatic nerve injury and muscle atrophy 
is evaluated under the rating code for paralysis of the 
sciatic nerve.  Complete paralysis of the sciatic nerve is 
demonstrated when the foot dangles and drops, when there is 
no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
This is evaluated as 80 percent disabled.  Severe incomplete 
paralysis, with marked atrophy, is evaluated as 60 percent 
disabling.  Moderately severe paralysis is evaluated as 40 
percent disabling.  Moderate paralysis merits a 20 percent 
evaluation, and mild paralysis warrants a 10 percent rating.  
38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The veteran's disability may also be evaluated under the 
rating code for benign new growths of the bone.  38 C.F.R. 
§ 4.71a, Code 5015.  This disability is to be evaluated under 
the rating code for degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of extension to the thigh to 5 degrees is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5251.  Limitation of flexion to 10 degrees is evaluated as 40 
percent disabling.  Flexion that is limited to 20 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees is evaluated as 20 percent disabling.  Flexion 
that is limited to 45 degrees is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5252.  

There are other factors which must be considered in addition 
to those contained in the applicable rating codes.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of a private examination 
conducted in July 1994.  There were findings of wasting in 
the left lower extremity, and the calf measurement was two 
centimeters smaller than on the right.  This was consistent 
with decreased dorsiflexion and plantar flexion in the foot 
as well as decreased inversion and eversion strength.  
Straight leg raising was positive bilaterally, and there were 
hyperreflexic left leg findings when compared to the right.  
The findings were similar to an April 1991 examination, and 
were consistent with sciatic neuropathy demonstrating 
abnormal ankle jerk, decreased muscular girth, gait 
abnormalities, and pain.  The most likely etiology was spinal 
cord compression, as well as injuries sustained in the left 
ischium which most likely caused nerve-related deficits.  
This was consistent with the injury at the time of the 1967 
surgery.  

The veteran underwent an additional private examination in 
July 1994.  The examiner stated that the veteran walked with 
a list.  There was obvious atrophy of the entire left leg 
which was apparent visually, and measured over two 
centimeters less in the left calf and thigh than the right.  
He was beginning to have some pain in the sole of his foot.  
The veteran continued to show significant findings of left 
sciatic nerve involvement causing pain in the back, entire 
leg, and now the sole of the foot.  In addition to the pain, 
he had diminished left ankle jerk and lack of sensation over 
the lower part of the leg and sole of the foot.  

At an August 1994 private examination, the veteran gave a 
history of sustaining several injuries over a period of 
years.  He had undergone surgery on his left hip and pelvis 
during service, and stated that the sciatic nerve had been 
damaged in the process.  As a result, the veteran had 
experienced persistent numbness and weakness of the left 
lower extremity, and loss of muscle mass.  On examination, 
the veteran was essentially unchanged since the previous 
visit in January 1990.  The veteran had a 32 centimeter well-
healed incision of the left buttock and posterior thigh.  
There was rather marked loss of gluteal muscle mass on the 
left.  Straight leg raising was positive at 10 degrees on the 
left, and 45 degrees on the right.  The left leg was smaller 
than the right when measured in three different locations.  
The veteran walked with an obvious limp favoring the left 
leg.  The left hip sat approximately one inch lower than the 
right hip.  The examiner summarized by stating that the 
veteran continued to have pronounced and persistent residual 
symptoms relating to his sciatic nerve injury, which included 
pain, weakness, and numbness of the left lower extremity.  

A February 1995 letter from a private physician indicates 
that the veteran had been examined in January 1995.  The 
veteran's medical records were reviewed and discussed.  He 
experienced low back pain that radiated all the way down into 
his left leg.  Continuous weakness and giving way of the left 
lower extremity was noted.  On examination, the spinal 
alignment was normal.  Deep tendon reflexes at the patella 
and Achilles tendon were 2/4 bilaterally.  Sensation testing 
revealed hypesthesia on the left to the L4 to L5 and L5 to S1 
dermatone.  Muscle function testing revealed gross weakness 
on examination of the quadriceps, tibialis anticus, extensor 
hallucis longus, and peroneus brevis.  Straight leg raising 
was positive at 50 degrees on the left.  True leg length was 
35 1/4 inches and symmetrical.  The left thigh was a quarter 
inch smaller than the right, and the left calf was one and a 
quarter inch smaller than the right.  The hip had 100 degrees 
of flexion, 30 degrees of extension, 40 degrees of abduction, 
20 degrees of adduction, 40 degrees of internal rotation, and 
50 degrees of external rotation.  Sensation was within normal 
limits.  The examiner stated that the objective findings of 
weakness and loss of muscle mass were consistent with the 
sciatic nerve injury.  

The veteran was afforded a VA examination of the spine in 
June 1995.  The history of his surgery during service was 
noted, as well as the resulting injury to the left sciatic 
nerve.  He appeared to have a one centimeter lower left ilium 
than right ilium, which indicated a slight tilt in the 
pelvis.  There was no other evidence of a fixed deformity.  
The neurologic sensation to pinprick was slightly decreased 
in the left lateral foot, but otherwise seemed to be intact 
throughout.  The motor examination was significant for some 
give way weakness on the left side compared to the right, but 
the question of maximal effort was raised.  The deep tendon 
reflexes were two plus at the right patellar tendon, two to 
three plus in the left patellar tendon, two plus at the ankle 
jerks, and symmetric bilaterally.  The impression included 
status post apparent sciatic nerve injury on the left side 
with residual symptomatology.  

The veteran underwent additional VA examinations in September 
1995.  At the foot examination, his left foot was smaller 
than the right secondary to atrophy from the surgery.  There 
was also left foot pain due to radiculopathy from the same 
surgery.  Muscle atrophy of the entire lower extremity was 
also noted.  There were no deformities or secondary skin or 
vascular changes.  The function and gait were normal.  The 
diagnoses included left foot atrophy secondary to surgery 
from bone cyst being removed in the left ischium, and sciatic 
nerve injury postoperatively from his bone cyst removal on 
the left ischium, with resultant left lower extremity 
weakness, atrophy, and lower back pain.  

The veteran underwent an additional VA examination for his 
joints in September 1995.  There was no swelling or deformity 
noted.  The range of motion of both ankles, knees, and hips 
were normal.  The diagnosis was a normal examination.  

At the September 1995 VA muscle examination, there was 
decreased muscular girth on the left side as compared to the 
right.  No specific muscles were penetrated.  There was no 
scar formation, adhesions, or damage to tendons, bones, 
joints, or nerves.  The strength was slightly decreased on 
the left side as compared to the right side.  There was 
radiculopathy on the left side.  The diagnosis was atrophy 
and weakness on the left side as compared to the right lower 
extremity secondary to postoperative changes after the 
removal of a bone cyst in the left ischial area.  

The veteran underwent a private examination for several 
complaints in September 1996.  He reported hip pain when he 
walked and when he crossed his legs, left over right.  He had 
some back pain and weakness that affected his balance, and a 
pelvic tilt that affected his spine.  On examination, his 
gait pattern was improved when compared to a 1991 
examination.  He had a fairly symmetrical gait pattern with 
decreased weightbearing on the left.  The ability to walk on 
toes or heels was absent on the left, but present on the 
right.  There was a two centimeter shortening of the left leg 
when compared to the right.  Patrick's maneuver on the left 
produced pain in the hip and groin.  There appeared to be 
some atrophic changes in both the thigh and calf regions on 
the left when compared to the right.  The impression was hip 
irritation/bursitis which was most likely secondary to leg 
length discrepancy from surgery, muscle atrophy, and possibly 
fracture of the leg.  The examiner said that his findings 
were consistent with those of another private doctor who had 
indicated weakness in the left leg, which directly led to 
fracture by giving way of the leg.  

The veteran was seen for a follow-up visit by the same 
private examiner in September 1996.  He continued to have leg 
and low back pain, and to have a problem with left tilt due 
to leg length equality.  His proprioception appeared poor, 
and he tended to use a wider base of gait and more of a heel 
to toe walk in his gait pattern.  

The veteran underwent additional VA examinations in December 
1996.  At the examination of the hip, his history of surgery 
was noted.  The veteran was said to have subsequently been 
diagnosed with numerous complaints and to have complained of 
various disorders, all of which he related to his low back 
and hip.  He presented wearing a cervical collar and a lumbar 
corset.  He walked very slowly and with a flat affect.  He 
complained of pain from his left buttock into his left leg to 
the bottom of his foot whenever he walked, sat, or stood.  He 
also complained of lower body weakness on both sides after 
any kind of prolonged activity.  On examination, the veteran 
walked very slowly and passively, and was very slow to comply 
with the examiner's requests.  He complained of pain and a 
strange sensation in his left buttock, but there was no 
irregularity on examination.  There was excellent range of 
motion of the femoral head in the acetabulum with no specific 
pain or tenderness on examination.  The veteran walked very 
slowly, and slightly forward in a stooped position.  When 
asked to do repetitive toe raises on one foot, he did not 
have difficulty on the right side, but appeared to have lower 
extremity weakness and leg shakes when he attempted this on 
the left side.  The sensation testing to light touch in the 
lower extremities was inconsistent.  Motor strength testing 
in all muscle groups of both lower extremities was judged to 
be 5/5, although there was significant giving way when 
testing the left lower extremity.  The deep tendon reflexes 
were brisk and symmetric in both lower extremities.  Straight 
leg testing was negative.  The range of motion of the left 
hip was 100 degrees flexion, 10 degrees of extension, 30 
degrees of abduction, 30 degrees of external rotation, and 10 
degrees of internal rotation.  A December 1996 X-ray study 
showed mild narrowing of the hip joints consistent with mild 
degenerative joint disease, otherwise normal limits.  The 
diagnosis was mild left lower extremity weakness, status post 
surgery on the left ischium.  The subsequent complaints of a 
highly organized symptom complex which was non-physiologic 
and includes virtually his whole body appeared to be largely 
functional.  The objective findings were minimal.  The 
examiner's opinion was that the objective physical deficit 
from the surgery of the left ischium was moderate at most.  

The veteran also underwent an examination of the peripheral 
nerves in December 1996.  He reported pain extending from his 
left buttock down his posterior thigh, calf, and into his 
sole since his surgery in service, and said these symptoms 
had gradually worsened since their onset.  He complained of 
weakness in his left lower extremity, with occasional giving 
out of the left leg.  He also noted occasional twitches in 
his left posterior calf, numbness in the low back and left 
buttock, and at various points in the left lower extremity 
including the sole.  There was a history of chronic low back 
pain.  On examination, the veteran wore a cervical collar and 
lumbar support.  He appeared to be in no distress.  Straight 
leg raising while sitting seemed to be positive bilaterally 
with nearly full extension.  There was no edema, 
discoloration, or apparent change in temperature or sweating 
in the lower extremities, and there was no significant distal 
hair loss or other trophic changes.  There was slight atrophy 
of the left foot muscles, but the left lower extremity 
muscles were otherwise of normal bulk.  Rare fasciculations 
were noted in the left hamstring muscles.  Tone was normal 
throughout.  Strength was difficult to evaluate in the lower 
extremities, particularly on the left.  There was decreased 
effort apparently due to pain with strength testing of the 
lower extremities, particularly on the left.  In addition, 
the veteran had clear giving weakness of the left lower 
extremity muscles at times.  The reflexes were symmetric 
except for a mildly depressed left ankle jerk relative to the 
right ankle jerk.  The gait was unremarkable except it was 
somewhat deliberate, particularly when under direct 
observation.  Sensation was reportedly decreased to pinprick, 
temperature, and vibration in patches throughout the lower 
left extremity, including over the left anterior thigh.  
There was questionable loss to position sense in the left 
lower extremity.  The impression was minor evidence for left 
sciatic neuropathy.  However, the veteran's complaints and 
the examination were suggestive of significant functional 
overlay.  He had symptoms and apparent findings that extended 
beyond the left sciatic distribution.  In addition, there was 
chronic low back pain, generalized hyperreflexia of uncertain 
significance, and minor left sciatic neuropathy.  There was 
no evidence for clinical peripheral polyneuropathy.  

The veteran was afforded an additional VA examination of the 
peripheral nerves in July 1997.  He complained that his left 
foot was smaller and weaker, and that he experienced 
tingling, throbbing, numbness, and aching pain, especially in 
the toes.  He said that the pain was constant with 
exacerbations, and that he could become weak because of the 
pain.  Walking would lessen and then cause the pain to become 
worse.  He said that he could walk about a mile or less on an 
average day.  The leg could give out from under him when he 
walked.  The veteran complained that the pain arose from the 
right side of the pelvis posteriorly, and radiated up the 
midline of the back and down the left buttocks into the left 
leg.  There were recurrent episodes of numbness in the pelvis 
following several activities.  On examination, the veteran 
had a paravertebral muscle spasm that affected the right 
side.  There was an area of general sensitivity to touch in 
the elliptical region just above the superior aspect of the 
sacrum on the right side.  Sciatic notch tenderness was 
present on both sides with a different quality on the right 
versus the left side.  There was tenderness to percussion 
over the popliteal fossa more so over the left than the 
right.  The veteran had some atrophy of the gluteal muscles 
on the left side, as well as some mild atrophy to inspection 
of the left thigh muscle and calf as well as the intrinsic 
muscles of the left foot.  He had a rocking gait.  The left 
leg was shorter than the right, and strength of the muscles 
of the lower legs was measured anywhere from 5/4 to 4/4.  The 
extent of the effort was uncertain.  Ankle jerks were 2/1.  
There was decreased vibratory sensation in both legs 
bilaterally distally, but preserved proprioception.  The 
diagnoses were minor objective evidence of left sciatic 
neuropathy, low back pain, and left leg shortening of unclear 
relation to the veteran's complaints.  

The veteran underwent a VA examination of the spine in July 
1997.  His history was noted.  The veteran complained of pain 
in the lower back which was fairly constant and which 
radiated to the left lower extremity.  He was currently 
wearing a low back brace, and took a combination of anti-
inflammatories and medication to control his pain.  The 
veteran said that if he was active, he experienced increased 
pain and weakness in the left leg.  On objective examination, 
the veteran appeared to walk with an essentially normal gait.  
However, upon entering the examining room, he developed an 
exaggeration of apparent pain in the back and weakness in the 
left leg.  There was no spasm of the lower back, but there 
was tenderness over the right paravertebral region.  He stood 
with his pelvis level.  The veteran could walk on tiptoes and 
heels bilaterally, but there was some instability of the left 
leg.  Straight leg raising was negative.  The deep tendon 
reflexes were two plus throughout, and the peripheral nerves 
were normal.  An examination of the gluteal region showed a 
well-healed, nontender surgical scar which ran obliquely over 
the gluteal muscle.  There was marked atrophy of the gluteal 
muscle.  There was no discrepancy in the thighs on 
measurement.  The right calf was two centimeters greater in 
circumference that the left.  There was also a two centimeter 
leg length discrepancy.  The diagnoses included postoperative 
excision of benign cyst from the left ischium.  It was 
believed that the veteran had reached a point of maximum 
recovery from his lower back and left hip problems, and would 
not benefit from further evaluation.  It was the strong 
feeling of the examiner that the disability evaluation 
previously given to the veteran was correct, and that there 
was considerable functional overlay in the veteran's 
complaints.  The X-ray study and physical findings did not 
substantiate his multiple complaints.  

The veteran was afforded a VA psychiatric examination in July 
1997.  There was no psychiatric diagnosis on the basis of the 
examination.  The examiner stated that if the physical 
examinations did not determine that he had sufficient organic 
pathology to account for all of his pain, then the veteran 
should undergo psychological testing for consideration of a 
possible somatoform disorder.  However, on the basis of the 
history he gave, it appeared that the veteran had definite 
organic back and leg problems which had been painful and 
incapacitating to him.  

An additional opinion was obtained from the examiner who 
conducted the July 1997 VA examination of the peripheral 
nerves in March 1998.  He stated that the left gluteal 
atrophy was likely secondary to the injury of the left 
sciatic nerve during surgery for the bone cyst.  The cause of 
the left lower extremity atrophy was disuse atrophy, some 
contribution of left sciatic neuropathy, and possible left S1 
radiculopathy.  None of these processes accounted for the 
left leg shortening.  The origin of the complaints were 
supported by the examination, but the degree of severity as 
well as the veteran's formulation of the exact contribution 
of causes were not.  The major deficit appeared to be pain in 
the limb as well as loss of gluteal strength.  

After careful review of the record, the Board finds that the 
evidence supports entitlement to an increased evaluation for 
the veteran's residuals of surgery to remove a bone cyst from 
the left ischium with sciatic nerve injury and muscle 
atrophy.  Initially, the Board notes that the evidence 
includes the findings of many examinations, and that these 
findings have not always been consistent.  For example, 
straight leg raising has been both positive and negative, 
sometimes on the same day.  Also, some examiners have noted a 
normal gait, while others have recorded a limp and other 
abnormalities.  Furthermore, the question of a functional 
overlay to the veteran's complaints has been raised.  
However, the July 1997 VA examination was negative for a 
psychiatric disability, and while it did not completely rule 
out the possibility of a somatoform disorder, it appeared to 
the examiner that the veteran had definite organic back and 
leg problems that were painful.  The examinations have been 
consistent for findings of atrophy of the lower extremity, 
and the July 1997 VA examination also noted marked atrophy of 
the left gluteal muscle.  The examiner latter opined that 
this was directly due to the left sciatic nerve injury.  
Weakness of the left leg has also been noted, and the 
September 1996 private examiner stated that the weakness led 
directly to giving way of the leg.  There is sciatic 
neuropathy with pain that radiates into the foot, and this is 
aggravated by activity.  The July 1997 VA examination showed 
decreased muscle strength at all joints.  The ankle reflexes 
were also diminished.  The Board believes that this 
symptomatology more nearly resembles that contemplated by 
severe incomplete paralysis with marked muscular atrophy, 
which is evaluated as 60 percent disabling.  All reasonable 
doubt has been decided in favor of the veteran in reaching 
this decision.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.124a, 
Code 8520.  

The Board has also considered entitlement to an evaluation in 
excess of 60 percent for the veteran's disability, but the 
evidence does not show that such an evaluation is warranted.  
Complete paralysis is required for an 80 percent evaluation 
for the veteran's disability, and this is clearly not 
demonstrated by the evidence.  The veteran has diminished 
ankle jerks, but the foot does not drop and dangle.  He walks 
with a limp and has not been consistently able to walk on his 
tiptoes and heels, but retains active movement of the muscles 
below the knee.  There is some weakness on range of motion 
testing of the knee, but this remains 4/4, with a full range 
of motion.  Therefore, the veteran's symptomatology does not 
more nearly resemble that required for the next highest 
evaluation, and the criteria for an 80 percent evaluation 
have not been met.  38 C.F.R. §§ 4.7, 4.124a, Code 8520.

The Board has also considered entitlement to an evaluation in 
excess of 60 percent under the relevant codes for bone 
growths, degenerative arthritis, and range of motion of the 
hip, but the criteria for increased evaluations under these 
codes have not been met.  The veteran is already in receipt 
of evaluations greater than provided for limitation of 
flexion and extension of the thigh, and for impairment of the 
thigh.  X-ray studies have shown mild degenerative changes of 
the hip, but there is no evidence of ankylosis, or impairment 
of the femur.  Therefore, these rating codes do not provide 
for a higher evaluation.  38 C.F.R. § 4.71a, Code 5003, 5015, 
5250, 5251, 5252, 5253, 5255 (1998).  


ORDER

Entitlement to an evaluation of 60 percent for the residuals 
of surgery to remove a bone cyst from the left ischium with 
sciatic nerve injury and muscle atrophy is granted to the 
extent noted above, subject to the rules and regulations 
governing the award of monetary benefits.


REMAND

The veteran contends that his service connected disabilities 
have made him unemployable.  

In addition to the veteran's service connected residuals of 
surgery to remove a bone cyst from the left ischium with 
sciatic nerve injury and muscle atrophy, the veteran is also 
service connected for a low back disability, currently 
evaluated as 40 percent disabling.  Prior to this decision, 
the combined evaluation for the veteran's service connected 
disabilities was 50 percent.  As a result of the increase in 
the evaluation for residuals of surgery to remove a bone cyst 
from the left ischium with sciatic nerve injury and muscle 
atrophy from 20 percent to 60 percent, the combined 
evaluation has been increased from 50 percent to 80 percent.  
See 38 C.F.R. § 4.25. 

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

A review of the record shows that the basis for the previous 
denials of entitlement to a total rating based on individual 
unemployability by the RO has been in part the failure to 
meet the percentage requirements of 38 C.F.R. § 4.16(a).  
This basis was specifically cited in the April 1995 statement 
of the case, the January 1996 supplemental statement of the 
case, and the January 1999 supplemental statement of the 
case.  In view of the Board's decision to increase the 
veteran's evaluation to such a degree that he now meets the 
percentage requirements of 38 C.F.R. § 4.16(a), the Board 
believes that in order to protect the veteran's right to due 
process and to prevent any possible prejudice to his claim, 
the RO should be afforded an additional opportunity to review 
the veteran's claim under the provisions of 38 C.F.R. 
§ 4.16(a).  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Therefore, the Board finds that this issue should be remanded 
for the following action: 

The RO should review the veteran's claim 
for entitlement to a total rating based 
on individual unemployability under all 
appropriate provisions.  Specifically, 
the provisions of 38 C.F.R. § 4.16(a) 
should be reviewed.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  This 
supplemental statement of the case should 
contain a complete explanation for the 
decision of the RO, as well as any 
pertinent laws and regulations that have 
not yet been provided to the veteran.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

